COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00023-CV


IN RE TAMRA POTEET                                                    RELATOR




                                    ----------

                           ORIGINAL PROCEEDING

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      The court has considered “Relator’s Emergency Motion to Stay”

enforcement of the trial court’s November 26, 2012 oral pronouncement

indicating an intent to hold Relator in civil contempt and is of the opinion that

such motion should be denied. Because the trial court has scheduled a January

28, 2013 hearing on Relator’s objections to the proposed contempt order, and

because Relator cannot be held in contempt for violating an oral pronouncement



      1
       See Tex. R. App. P. 47.4.
until it is reduced to a signed order, our denial of “Relator’s Emergency Motion to

Stay” is without prejudice to refiling if or when a contempt order is signed.

      The court has also considered Relator’s “Petition for Writ of Mandamus”

and because no order exists holding Relator in contempt, her petition for writ of

mandamus is also denied without prejudice to refiling.



                                                    PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: January 15, 2013




                                     2